Case 1:20-cv-24289-DLG Document 1 Entered on FLSD Docket 10/20/2020 Page 1 of 8




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                             CASE NO.:


 BLANCA PANIAGUA f/k/a BLANCA CASTILLO

            Plaintiff,

 v.

 MASH SERVICES, INC., a Florida Profit Corporation and
 MICHAEL ASHLEY, individually

        Defendant(s)
 ________________________________/

                                                     COMPLAINT

           COMES NOW, the Plaintiff, BLANCA PANIAGUA, (hereinafter referred to as

 “Plaintiff”), on behalf of herself, by and through the undersigned counsel, files this Complaint

 against Defendants MASH SERVICES INC., a Florida Profit Corporation, (hereinafter referred to

 as “MASH”) and MICHAEL AHLEY (hereinafter referred to as “ASHLEY”) collectively

 (“DEFENDANTS”) and states as follows1:

                                         JURISDICTION AND VENUE

 1. This is an action by the Plaintiff for damages for unpaid wages and unpaid overtime wages

      under the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”).

 2. Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b), 28 U.S.C. § 1331,

      and 28 U.S.C. § 1367.




 1
  Additionally, Plaintiff has also filed a Charge of Discrimination with the Equal Employment Opportunity Commission
 alleging age discrimination and retaliation in violation of Plaintiff’s rights under Title VII, ADEA and the FCRA. Plaintiff
 will amend the Complaint to include these additional claims as such time when all required administrative remedies
 have been appropriately exhausted.

                                                             1
Case 1:20-cv-24289-DLG Document 1 Entered on FLSD Docket 10/20/2020 Page 2 of 8




 3. Venue is proper for the United States Court for the Southern District of Florida because

    Plaintiff was employed in the Southern District of Florida by Defendants, which at all material

    times conducted, and continues to conduct, business in the Southern District of Florida, and

    because the acts that give rise to Plaintiff’s claims occurred within the Southern District of

    Florida and because Defendants are subject to personal jurisdiction there.

                                              PARTIES

 4. Plaintiff was at all times relevant to this action, a resident of Miami Dade County Florida,

    within the jurisdiction of this Honorable Court.

 5. During all times relevant to this Complaint, Plaintiff was employed by Defendants as a

    domestic service worker. Plaintiff was therefore an employee as defined by 29 U.S.C. § 203(e).

 6. Defendant MASH is a corporation organized and existing under and by virtue of the laws of

    Florida and registered to do business within Florida. Defendant has its principal place of

    business in Miami, Florida. Defendant has, at all times material hereto, conducted substantial

    and continuous business within the Southern District of Florida, and is subject to the laws of

    the United States and the State of Florida.

 7. MASH is an “employer” as defined by 29 U.S.C. § 203(d) and (s)(1), in that it has employees

    engaged in commerce or in the production of goods for commerce or that has employees

    handling, selling, or otherwise working on goods or materials that have been moved in or

    produced for commerce by any person.

 8. At all times material to this Complaint, Defendant MASH has had two (2) or more employees

    who have regularly sold, handled, or otherwise worked on goods and/or materials including

    but not limited to the following: detergents, household cleaners, vacuums, brooms/dust pans,




                                                  2
Case 1:20-cv-24289-DLG Document 1 Entered on FLSD Docket 10/20/2020 Page 3 of 8




    deodorizers, mops. Those goods and/or materials have been moved in or produced for

    commerce which as employees subject to the provisions of the FLSA, 29 U.S.C. § 207.

 9. Defendant, MASH, upon knowledge and belief, has gross revenue which exceeds $500,000

    for each of the past three (3) years and utilizes goods in the flow of commerce across state

    lines.

 10. Defendant MICHAEL ASHLEY was at all times relevant to this action, within the jurisdiction

    of this Honorable Court.

 11. Defendant MICHAEL ASHLEY is an “employer” as defined by 29 U.S.C. § 203(d).

 12. Specifically, ASHLEY is the owner of the home where Plaintiff worked. ASHLEY, on his own

    or through his representative Gavin McRae, supervised Plaintiff, determined company payroll

    decisions, and maintained the right to hire and fire Plaintiff during all pertinent times hereto.

 13. Declaratory, injunctive, legal and equitable relief sought pursuant to the laws set forth above

    together with attorneys’ fees, costs and damages.

 14. All conditions precedent for the filing of this action before this Court have been previously

    met, including the exhaustion of all pertinent administrative procedures and remedies.


         PLAINTIFF’S FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

 15. Plaintiff is a non-exempt employee of Defendants’ and is subject to the payroll practices and

    procedures set forth hereinafter, and who worked in excess of forty (40) hours during one or

    more workweeks within three (3) years of the filing of this complaint.

 16. Plaintiff was employed by the Defendants as a domestic service employee from on or about

    April 4, 2017 through on or about June 11, 2020.

 17. Specifically, Plaintiff was a housekeeper of Defendants’ private vacation home(s).




                                                 3
Case 1:20-cv-24289-DLG Document 1 Entered on FLSD Docket 10/20/2020 Page 4 of 8




 18. At the beginning of her employment, Plaintiff was advised that she would work five (5) days

    a week and be compensated at a salary of $3,750.00 per month.

 19. However, when the family stayed over at the property (approximately twice a year for three

    (3) months Plaintiff’s hours significantly increased.

 20. Specifically, Plaintiff would regularly work ten (10) to twelve (12) hour days, seven (7) days

    a week. However, her pay did not change.

 21. From April 4, 2017 through on or about September 2018, Defendants failed to comply with 29

    U.S.C. §§ 201 – 219 in that Plaintiff performed services for Defendants for which no provision

    was made to properly pay for those hours worked over forty (40) in a given workweek.

 22. Plaintiff was not paid at the proper overtime rate for hours worked in excess of forty (40) each

    week, as proscribed by the laws of the United States and the State of Florida.

 23. On or about November 2018, employees started to complain to Defendants about the improper

    pay. Therefore, on or about January 2019, Defendants changed the method of paying their

    employees.

 24. Specifically, Plaintiff was paid once a month at a rate of $25.35 per hour. However, during

    that period of time Defendants were not properly calculating the amount of hours Plaintiff was

    working on a workweek basis.

 25. Defendants supervised and controlled Plaintiff’s schedules, conditions of employment and the

    rate and method of payment.

 26. Plaintiff was not paid at the proper overtime rate for hours worked in excess of forty (40) each

    week, as proscribed by the laws of the United States and the State of Florida.

 27. Defendants knew that Plaintiff was working overtime, and that Federal law requires employees

    to be compensated at time and one-half per hour for overtime pay.



                                                 4
Case 1:20-cv-24289-DLG Document 1 Entered on FLSD Docket 10/20/2020 Page 5 of 8




 28. Defendants maintained complete control over the hours Plaintiff worked and the pay she was

    to receive.

 29. Plaintiff has retained the undersigned firm to prosecute this action on her behalf and has agreed

    to pay it a reasonable fee for its services.

 30. Plaintiff is entitled to her reasonable attorneys’ fees and costs if she is the prevailing party in

    this action.

                                         COUNT I
                               VIOLATION OF FLSA/OVERTIME
                                       against MASH

 31. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 30 of

    this complaint as if set out in full herein.

 32. This action is brought by Plaintiff to recover from Defendant unpaid overtime and minimum

    wage compensation, as well as an additional amount as liquidated damages, costs, and

    reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and specifically

    under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “ No employer shall

    employ any of his employees… for a work week longer than 40 hours unless such employee

    receives compensation for his employment in excess of the hours above-specified at a rate not

    less than one and a half times the regular rate at which he is employed.”

 33. Since the commencement of Plaintiff's employment, MASH has willfully violated the

    provisions of § 7 of the Act [29 U.S.C. § 207] by employing employees engaged in commerce

    for workweeks longer than forty (40) hours without compensating them for all hours worked

    in excess of forty (40) hours at a rate not less than one and one half times her regular rate.

 34. Specifically, Plaintiff worked between seventy (70) to eighty-four (84) hours during each work

    week in which she was employed but she was not compensated at time and a half for some of



                                                   5
Case 1:20-cv-24289-DLG Document 1 Entered on FLSD Docket 10/20/2020 Page 6 of 8




    the hours worked over forty (40) hours each workweek.

 35. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

    week longer than 40 hours unless such employee receives compensation for his employment

    in excess of the hours above-specified at a rate not less than one and a half times the regular

    rate at which he is employed.”

 36. MASH is and was, during all times hereafter mentioned, an enterprise engaged in commerce

    or in the production of goods for commerce as defined in §§ 3 (r) and 3(s) of the FLSA, 29

    U.S.C. § 203(r) and 203(s). MASH’s business activities involve those to which the Fair Labor

    Standards Act applies.

 37. The Plaintiff was a domestic service worker in a private home and was at all relevant times,

    covered by the FLSA.

 38. Plaintiff was not exempted from the overtime provision of the Act pursuant to the provisions

    of the Act, 29 U.S.C. § 213(a), in that she was neither bona fide executive, administrative, or

    professional employee. Plaintiff performed manual labor tasks and did not have decision-

    making authority.

 39. MASH has knowingly and willfully failed to pay Plaintiff at time and one half of her regular

    rate of pay for all hours worked in excess of forty (40) per week between the relevant time

    period.

 40. By reason of the said intentional, willful and unlawful acts of MASH, Plaintiff has suffered

    damages plus incurring costs and reasonable attorneys' fees.

 41. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

 42. MASH never posted any notice, as required by the Fair Labor Standards Act and Federal Law,

    to inform employees of their federal rights to overtime and minimum wage payments.



                                                6
Case 1:20-cv-24289-DLG Document 1 Entered on FLSD Docket 10/20/2020 Page 7 of 8




 43. As a result of MASH’s willful violations of the Act, Plaintiff is entitled to liquidated damages.

 44. Plaintiff has retained the undersigned counsel to represent her in this action, and pursuant to

    29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

    incurred in this action from MASH.


 WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

        A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

            intentionally and with reckless disregard for Plaintiff’s rights;

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

            wage and overtime compensation for hours worked in excess of forty (40) weekly, with

            interest; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

        E. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances.

                                         COUNT II
                               VIOLATION OF FLSA/OVERTIME
                                      against ASHLEY

 45. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 30 of

    this complaint as if set out in full herein.

 46. Defendant ASHLEY was an employer of Plaintiff within the meaning of Section 3(d) of the

    “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

 47. Specifically, ASHLEY on his own or through his representative Gavin McRae, supervised

    Plaintiff, determined company payroll decisions, and maintained the right to hire and fire

    Plaintiff during all pertinent times hereto.

                                                   7
Case 1:20-cv-24289-DLG Document 1 Entered on FLSD Docket 10/20/2020 Page 8 of 8




 48. Defendant ASHLEY willfully and intentionally refused to properly pay Plaintiff wages as

    required by the law of the United States as set forth above and remains owing Plaintiff these

    wages since the commencement of Plaintiff’s employment with Defendants as set forth above.

 WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:


        A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

           intentionally and with reckless disregard for Plaintiff’s rights;

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

           compensation for hours worked in excess of forty (40) weekly, with interest; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

        E. Grant Plaintiff such additional relief as the Court deems just and proper under the
           circumstances.
                                           JURY DEMAND

                  Plaintiff demands trial by jury of all issues triable as of right by jury.

 Dated: October 20, 2020                                   Respectfully submitted,

                                                     PEREGONZA THE ATTORNEYS, PLLC
                                                     1414 NW 107th Ave,
                                                     Suite 302
                                                     Doral, FL 33172
                                                     Tel. (786) 650-0202
                                                     Fax. (786) 650-0200

                                                     By: /s/Nathaly Saavedra
                                                     Nathaly Saavedra, Esq.
                                                     Fla. Bar No. 118315
                                                     Email: nathaly@peregonza.com
                                                     Secondary E-mail: maria@peregonza.com

                                                     By: /s/Juan J. Perez
                                                     Juan J. Perez, Esq.
                                                     Fla. Bar No. 115784
                                                     Email: juan@peregonza.com


                                                 8
